ICJ_047_SouthWestAfrica_LBR_ZAF_1965-11-29_ORD_01_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

SOUTH WEST AFRICA CASES

(ETHIOPIA ». SOUTH AFRICA;
LIBERIA v. SOUTH AFRICA)

ORDER OF 29 NOVEMBER 1965

1965

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRES DU SUD-OUEST AFRICAIN

(ÉTHIOPIE c. AFRIQUE DU SUD;
LIBÉRIA c. AFRIQUE DU SUD)

ORDONNANCE DU 29 NOVEMBRE 1965
Official citation:

South West Africa, Order of 29 November 1965,
I.C.J. Reports 1965, p. 9.

Mode officiel de citation:

Sud-Ouest africain, ordonnance du 29 novembre 1965,
C.T.]. Recueil 1965, D. 9.

 

Sales number 997
N° de vente:

 

 

 
INTERNATIONAL COURT OF JUSTICE

YEAR 1965

1965 29 November 1965
29 November

General List:
Nos. 46 & 47

SOUTH WEST AFRICA CASES

(ETHIOPIA v. SOUTH AFRICA;
LIBERIA v. SOUTH AFRICA)

ORDER

Present: President Sir Percy SPENDER; Vice-President WELLINGTON
Koo; Judges WINIARSKI, SPIROPOULOS, Sir Gerald
FITZMAURICE, KORETSKY, TANAKA, JESSUP, MORELLI,
PapitLa NERVO, FORSTER, Gros; Judges ad hoc Sir Louis
MBANEFO, VAN WyK; Deputy-Registvar AQUARONE.

THE CouRT,

composed as above,
after deliberation,
having regard to Article 48 of the Statute of the Court,

In the proceedings instituted before the Court by the Applications
filed in the Registry of the Court on 4 November 1960 by the
Government of Ethiopia and the Government of Liberia against
the Government of South Africa,

makes the following Order :

Having regard to the request made by the Respondent during
the course of the oral proceedings on 30 March 1965 whereby it
was proposed that the Court should make an inspection i loco of

4
10 SOUTH WEST AFRICA (ORDER OF 29 XI 65)

the Territory of South West Africa and also, but subject to con-
ditions then indicated by it, that the Court should visit the Republic
of South Africa, and the further proposal then made that the Court
should also visit the Applicant States and as well one or two
sub-Saharan African countries of the Court’s own choosing;

Whereas all the said proposals were opposed by the Applicants;

Having heard the contentions of the Parties,

THE COURT,

as to so much of the proposals as relates to the Territory of
South West Africa,

by eight votes to six,

as to so much of the proposals as relates to the Republic of
South Africa,

by eight votes to six,

as to so much of the proposals as relates to the Applicant States,

by nine votes to five,

as to so much of the proposals as relates to the sub-Saharan
African countries,

by nine votes to five,

decides not to accede to the request of the Respondent.

Done in English and in French, the English text being authorita-
tive, at the Peace Palace, The Hague, this twenty-ninth day of
November, one thousand nine hundred and sixty-five, in four
copies, one of which will be placed in the archives of the Court
and the others transmitted to the Government of Ethiopia, the
Government of Liberia and the Government of South Africa,
respectively.

(Signed) Percy C. SPENDER,
President.

(Signed) S. AQUARONE,
Deputy-Registrar.
